DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 10-12, 14, 17, 20-22, 24, 27, and 30 have been amended. Claims 6, 16, 26 are canceled.


Response to Arguments

Applicant's amendments and remarks filed on 01/06/2021, have been fully considered but were not found to be persuasive. 
Examiner acknowledges and appreciate Applicant has made an earnest, significant progress and effort to move this case forward in condition for allowance, however unfortunately, Examiner has not been fully convinced that amended claims overcome teachings of combined references of Maino, US 2019/0013932 A1, in view of Mattingly et al. US 2018/0219676 A1. 

Applicant has amended claims by adding additional limitations however, the new limitations are still taught by previous combination of references. Therefore, Examiner maintained the same combination of references from previous office action and remapped to point to the relevant portions of new limitations in the claims. Accordingly, Applicant is advised to review updated mappings of claim limitations of relevant sections. This office action is made final.



Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 9, 10, 11, 12, 13, 17, 18, 19, 20, 21, 22, 23, 27, 28, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maino et al. Pub. No.: US 2019/0013932 Al, hereinafter Maino, in view of Mattingly et al. US 2018/0219676 Al, hereinafter Mattingly.

As per claim 1, (Currently Amended) A computer-implemented method comprising: generating, by a network server communicatively linked to one or more client devices and one or more blockchain networks, 
one or more client service methods executable by the one or more client devices off the one or more blockchain networks participating in a workflow; 

Maino discloses a method of configuring a computing environment for creating, deploying and managing a blockchain object comprising a plurality of servers providing (e.g., “a network server communicatively linked”) service model to a customer own applications that may allow interaction between the blockchain and participants using the API (e.g., “one or more client service methods executable by the one or more client devices off the one or more blockchain networks participating in a workflow”). (See, FIG.2, FIG.3)
(Maino [0012] FIG. 1 illustrates an example of a computing environment for creating, deploying and managing a blockchain object, according to an embodiment of the present disclosure. 
Maino [0013] FIG. 2 shows an example of cloud system components that may be used to build an event interface system for blockchain objects, according to an embodiment of the present disclosure.
Maino [0042] Data center 214 illustrates a data center comprising a plurality of servers, such as server 220, server 222, and server 224. A fabric controller 218 is responsible for automatically managing the servers and distributing tasks and other resources within the data center 214. By way of example, the fabric controller 218 may rely on a service model (e.g., designed by a customer that owns the modular-application) to provide user interface on how, where, and when to configure server 222 and how, where, and when to place application 226 and application 228 thereon.
Maino [0055] In an example, the input service 115 in association with the API 106 may provide an interface to websites, mobile devices, and other systems to allow access to the blockchain 120 and/or the blockchain object 108. The system 100 may thus provide a service that may allow interaction between the blockchain 120 and participants using the API. For example, a mobile application may use the API to allow participants access to the blockchain 120.)

sending, by the network server, the one or more client service methods to the one or more client devices, wherein the one or more client service methods are configurable by the one or more client devices; maintaining, by the network server communicatively linked to one or more client devices and one or more blockchain networks, data tracking the workflow that is participated in by the one or more client devices and the one or more blockchain networks, 

Maino discloses the method of one or more client service methods to the one or more client devices, wherein the one or more client service methods are configurable by the one or more client devices. As it shown in Fig 4A, blockchain object 108 governs interactions between participants during the sale of an asset between Seller 302 and Buyer 304, resulting A-F state transitions (e.g., “one or more client service methods to the one or more client devices, wherein the one or more client service methods are configurable by the one or more client devices)
 
    PNG
    media_image1.png
    525
    742
    media_image1.png
    Greyscale

(Maino [0014] FIG. 4A shows an example of states of the blockchain object 108 tracked by the system 100. In this example, assume the blockchain object 108 governs interactions between participants during the sale of an asset. The block chain object is generated, deployed and managed by the system 100. The blockchain object 108 may include machine-readable instructions to govern the interactions between participants. The blockchain object 108 may also store the current state of the asset. FIG. 4A shows an example whereby the system 100 tracks six states A-F for the blockchain object 108 (shown as 108 A-F). For example, the blockchain object 108 may transition between six different states before the conclusion of the sale of the asset)

wherein the one or more states are defined in one or more state transition methods in one or more smart contracts executable on the one or more blockchain networks,

Maino discloses a method of configuring smart contract ability to read or write to the internal storage of the smart contact as send/receive message for transitioning a series of events (e.g., “one or more state transition methods in one or more smart contracts”) on the blockchain shown in FIG 4. State A-F (e.g., “data identify one or more states recorded in the one or more blockchain networks as triggering states of the one or more client service methods executable by the one or more client devices off the one or more blockchain networks participating in the workflow”) Thus, a state of the smart contracts are represented as a series of events on the blockchain (e.g., “one or more state transition methods in one or more smart contracts executable on the one or more blockchain networks”):
(Maino [0005] lines 14-27: The smart contract may have the ability to read or write to its internal storage storing data, read the storage of a received message, send messages to other smart contracts to trigger execution of the code in other distributed applications. When the smart contract is executed on a virtual machine running on the peers securing the blockchain, the resulting data may be saved in the internal storage of the smart contract. The updated smart contract may be stored as an event on a new block. Thus, the smart contract and changes to data, i.e., state of the smart contract, are represented as a series of events on the blockchain. Similar to the cryptocurrency blockchain, each block in the blockchain by mining the blockchain by peers based on a consensus protocol.)

 and wherein the one or more states comprise a first state and a second state; generating, by the network server, a first smart contract for a first blockchain network, wherein the first smart contract comprises a first state transition method to be executed by the first blockchain network, the first state transition method receives the first state as an input to the first state transition method,

Maino discloses a method of configuring peer-to-peer blockchain network in [FIG. 4A] that one or more states (States A-F) comprise a State A (e.g., “first state”) and a State B (e.g., “second state”) wherein the BLOCKCHAIN OBJECT 108A (e.g., “first smart contract”) comprises State A (e.g., “a first state”) transition method to be executed by the “BLOCK N” (e.g., “first blockchain network”), the “State A” (e.g., “first state”) transition method receives the State A (first state) as an input to the State A (“first state”) transition method “code 109” of BLOCK N)

 wherein the first state results from execution of a first client service method by a first client device participating in the workflow, 

Maino discloses a method of configuring blockchain network workflow in FIG.4A that the “State A” (e.g., “first state”) results from execution of seller (e.g., “a first client”) service method (e.g., code 109 of BLOCK N in FIG.4A) by seller device BLOCK N (e.g., “a first client device state”) participating in the workflow.

and the first state is a triggering state of a second client service method of a second client device participating in the workflow, and wherein the first client service method is executable by the first client device off the first blockchain network, and the second client service method is executable by the second client device off the first blockchain network;  

Maino discloses state triggering method in FIG 4A. wherein, the Seller State ‘A’ (e.g., “first state”) is a triggering state of ‘B’ of Buyer’s method (e.g., code 109 of BLOCK ‘N2’ in FIG.4A) at BLOCK N2 (e.g., “a second client service method of a second client device”) participating in the workflow.

 sending, by the network server, the first smart contract to the first blockchain network for deployment on the first blockchain network; generating, by the network server, a second smart contract for a second blockchain network, wherein the second smart contract comprises a second state transition method to be executed by the second blockchain network, the second state transition method receives the second state as an input to the second state transition method, wherein the second state results from execution of the second client service method by the second client device participating in the workflow; 

Maino discloses a method of executing state transition to “State B” (e.g., “a second state transition”) on Buyer “BLOCK N2” wherein “BLOCKCHAIN OBJECT 108B” containing a smart contract (e.g., “the second smart contract comprises a second state transition method”) which has a state information and unique address to allow communication to and from other smart contract (See, Maino FIG.4A, element 304) wherein the State ‘B’ transit to State ‘C’ based on the method in code 109 (e.g., “second transition method”) at BLCOK N2 by input from Buyer 304 (e.g., “second state transition method receives the second state as an input to the second state transition method”)
(Maino [0005] lines 1-8: “After blockchain was applied for cryptocurrency, the principles used in the early blockchain were modified to allow execution of smart contracts deployed on the blockchain. Smart Contracts are self-executing machine-readable instructions that can store state information and are stored on the blockchain. When deployed, the smart contract is assigned a unique address to allow communication to and from the smart contract through messages. The smart contract is deployed by storing the smart contract as an event on the blockchain (e.g., Ethereum.TM. blockchain).”
Maino [0021] lines 9-17: “Additionally, the system can monitor a state of the blockchain object and control interactions with the block chain object and messages addressed to the blockchain object according to the determined state. The system also provides an interface between a blockchain object and an event that may affect the blockchain object. Also, the system facilitates the ability for a blockchain object deployed on the blockchain to request information and events from the system through a messaging mechanism.”
Maino [0022] lines 1-3: “A blockchain object may be a smart contract deployed on a blockchain. In an example, the smart contract may be called a smartlet.)

and sending, by the network server, the second smart contract to the second blockchain network for deployment on the second blockchain network; 

Maino discloses a method of deploying BLOCKCHAIN OBJECT 108B (e.g., “the second smart contract”) to the BLOCK N2 (e.g., “second blockchain network”) for the Buyer 304, allow to participate transactions in a peer-to-peer network environment. (See FIG 4A.)

receiving, by the network server and from the first client device, a request for executing a transaction on the first blockchain network in response to the first client service method of the first client device that has been executed by the first client device off the first blockchain network; 

Maino discloses a method of executing a transaction from the Seller 302 (first client device), a request for executing a transaction on the BLOCK ‘N’ (first blockchain network) in response to the code 109 at BLOCK N (first client service method of the first client device) that has been executed by the Seller 302 (first client device) off the BLOCK ‘N’ (e.g., first blockchain network) of BLOCKCHAIN 120 in FIG. 4A.

instructing, by the network server, the first blockchain network to execute the transaction by calling the first smart contract deployed on the first blockchain network to execute the first state transition method on the first blockchain network to record the first state on the first blockchain network; 

Maino discloses a method of executing BLOCK ‘N’ in FIG.4A (e.g., “first blockchain network”) to execute the transaction 310 by calling the BLOCKCHAIN OBJECT 108A (e.g., “first smart contract”) deployed on the BLOCK ‘N’ (e.g., “first blockchain network”) to execute the transition 310 based on a method (machine-readable instructions) in code 109 at BLOCK ‘N’ (e.g., “first state transition method”)
(Maino [0063] lines 15-18: “The blockchain object 108 may receive the event and execute the blockchain object's machine-readable instructions (e.g., code 109) on a peer of a peer-to-peer network mining the blockchain 120.”
Maino [0118] lines 8-11: “The state list 176 may specify a sequence of state transitions that are allowed to occur and may also specify allowed transitions from a current state to a next state.”
Maino [0118] lines 18-28: “For example, the action list 178 may specify that when the blockchain object 108A is in state A, a participant that has the persona of a buyer is allowed to interact with the blockchain object 108A and can interact with the blockchain object 108A to make an offer. The transition diagram shown in the figure shows a couple of different transitions mapped in the state list 176 such as state A, state B and state F (shown as 310, 312) as one possible set of states. In another example, the blockchain 108 may transition from state A through state F (shown as 310, 312, 314, 316 and 318).”)

monitoring, by the network server, a state on the first blockchain network after execution of the transaction; 

Maino indicates that the system may initialize the blockchain object (e.g., smart contract) with the received parameter (e.g., method for execution, See [FIG. 6]) and then deploys (e.g., the first state transition) the blockchain object to the blockchain network and also may monitor and provide information regarding updates to the blockchain object (e.g., update with the state of transition):  
(Maino [0031)The system may initialize the blockchain object with the received parameter. The system may deploy the initialized blockchain object to the blockchain. The system may also monitor a blockchain object on the block chain, and store and provide information regarding updates to the blockchain object.)


identifying, by the network server, that the state on the first blockchain network is the first state; in response to identifying that the state on the first blockchain network is the first state that is the triggering state of the second client service method of the second client device participating in the workflow, 

Maino discloses a method of State ‘A’ (e.g., “the first state”) triggering state transition 310 to become State ‘B’ (e.g., “state of the second client”) based on the methods at BLOCKCAIN OBJECT 108B (e.g., “second client service method of the second client device”)  (See Fig. 4A)

sending, by the network server to the second client device, a notification that the triggering state of the second client service method is reached; 

Maino discloses that system may generate a notification for participants whose action may be impacted by the event (e.g., “notification that the triggering state”) and also generate a message addressed to the blockchain object based on the identified event (e.g., “second client service method is reached”) and the response from the participant:
(Maino [0091] lines 6-12: The system 100 may generate a notification for display to the participant whose action may be impacted by the event. The system may receive a response from the participant using the user interface 142. The system 100 may then generate a message addressed to the blockchain object 108 based on the identified event and the response from the participant)

receiving, by the network server and from the second client device, a notification that the second state is reached after the second client service method of the second client device has been executed by the second client device off the first blockchain network; 

In Fig. 4A, Maino discloses that Buyer reached State B by BLOCKCHAIN OBJECT 108B (e.g., “second client service method”) of the BLOCK N2 (e.g., “second client device”) has been executed by the BLOCK N2 (e.g., “second client device”) off the BLOCK N (e.g., “first client device”) 

and instructing, by the network server, the second blockchain network to record the second state on the second blockchain network by calling the second smart contract deployed on the second blockchain network to execute the second state transition method on the second blockchain network.  

Maino discloses in FIG.4A, that the BLOCK N2 (e.g., “second blockchain network”) to record the State B (e.g., “second state”) on the (e.g., “second blockchain network”) by calling the smart contract at BLOCKCHAIN OBJECT 108B (e.g., “second smart contract”) deployed on the (e.g., “second blockchain network”) to execute the transition method (code 109) at BLOCKCHAIN 108B (e.g., “second state transition method”) on the BLOCK N2 (e.g., “second blockchain network”):
(Maino [0005] lines 14-27: “The smart contract may have the ability to read or write to its internal storage storing data, read the storage of a received message, send messages to other smart contracts to trigger execution of the code in other distributed applications. When the smart contract is executed on a virtual machine running on the peers securing the blockchain, the resulting data may be saved in the internal storage of the smart contract. The updated smart contract may be stored as an event on a new block. Thus, the smart contract and changes to data, i.e., state of the smart contract, are represented as a series of events on the blockchain. Similar to the cryptocurrency blockchain, each block in the blockchain by mining the blockchain by peers based on a consensus protocol.”)
Par. [0006] The updated smart contract may be recorded as an event (e.g., a transaction) on a new block on the blockchain. In other words, the blockchain stores the changes in state of the smart contract as a series of events (e.g. a transaction). 
Par. [0064] The system 100 may trigger a change to the block chain object 108 by sending a message addressed to the blockchain 120 through the blockchain service 188. The message may be a second blockchain object deployed to the blockchain 120., 
Par. [0114] lines 66-71: “For example, the blockchain object 108A may be deployed by the seller 302 using the system 100. The blockchain object 108B may be generated as a result of the interaction between a message from the seller 302 and the blockchain object 108A and stored on block N2 of the blockchain 120.”)

With respect to claim 1, Maino does not explicitly discloses a method of blockchain network automatically triggering execution of the one or more client service methods by identifying one or more states recorded in the one or more blockchain networks:
 
wherein the data identify one or more states recorded in the one or more blockchain networks as triggering states of the one or more client service methods executable by the one or more client devices off the one or more blockchain networks participating in the workflow, wherein the triggering states automatically trigger execution of the one or more client service methods by the one or more client devices, 

However, Maino in view of Mattingly discloses a method of configuring event trigger to identify the connection state and then transmit to one or more computing systems (e.g., “automatically trigger execution of the one or more client service methods”) associated with a connection state:
(Mattingly [0080] lines 7-13: “For example, the trigger may be configured to transmit to one or more computing systems, such as the user device 160 and/or a computing system associated with a security manager, a notification associated with a connection state and/or location of the appliance 110. The trigger may be configured to identify the connection state and/or location of the appliance 110 on condition that the appliance 110 is coupled to one or more nodes 420 in the distributed network 410”)

Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Mattingly into the Maino for the purpose of triggering event for identified the connection state and then transmit to one or more computing systems to notify and synchronize the change of states (e.g., state transition) across the blockchain network in order to effectively manage blockchain network system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mattingly into the system of Maino  because, they are analogous art as being directed to the same field of endeavor, the method of implementing blockchain network system. 

As per claim 2, (Currently Amended) The computer-implemented method of claim 1, further comprising receiving, by the network server and from the second client device, a subscription of the triggering state, wherein upon an occurrence of the triggering state on the first blockchain network, the network server sends a notification of the triggering state to the second client device.  

Maino indicates that smart contract may read the storage of a received message, send messages to other smart contracts to trigger execution (e.g., the network server sends a notification of the triggering state) and the first participant and the second participant may be invited to join the consortium using their existing credentials (e.g., “a subscription of the triggering state”):
(Maino par. [0005] lines 14-18: “The smart contract may have the ability to read or write to its internal storage storing data, read the storage of a received message, send messages to other smart contracts to trigger execution of the code in other distributed applications”, par. [0068] lines 6-8: “The first participant and the second participant may be invited to join the consortium using their existing credentials”)

As per claim 3, (Previously Presented) The computer-implemented method of claim 1, wherein monitoring, by the network server, a state on the first blockchain network after execution of the transaction comprises retrieving log data stored on the first blockchain network after execution of the transaction.  

Maino teaches that the smart contract and changes to data, i.e., state of the smart contract, are represented as a series of events on the blockchain may be saved in the internal storage of the smart contract:
(Maino [0005] lines 19-25: “When the smart contract is executed on a virtual machine running on the peers securing the blockchain, the resulting data may be saved in the internal storage of the smart contract. The updated smart contract may be stored as an event on a new block. Thus, the smart contract and changes to data, i.e., state of the smart contract, are represented as a series of events on the blockchain”
Maino [0006] The updated smart contract may be recorded as an event (e.g., a transaction) on a new block on the blockchain. In other words, the blockchain stores the changes in state of the smart contract as a series of events (e.g. a transaction). )

Claims 4, 14, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maino, in view of Mattingly further in view of Jayachandran Pub. No.: US 2018/0108089 A1, hereinafter Jayachandran

As per claim 4, (Original) The computer-implemented method of claim 3, further comprising storing the log data on the network server.  
(Maino does not explicitly indicate a method of storing the log data on the network server.  
 However, in view of Jayachandran discloses that the transaction data may be logged: 
Par. [0016] “The transaction data may be logged 216 as part of the blockchain along with the requirements, asset data 218, etc. A linking operation may be performed to link the assets to the blockchain transactions 222. As a result, a current asset state may be recorded 224 on the blockchain to represent the one or more assets”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jayachandran into the Maino and combined for the purpose of keeping in track of transaction records and asset changes in a blockchain for the better and improved system management.)

Claims 5, 15, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maino, in view of Mattingly and further in view of Jayachandran and Hepper et al. Pub. No.: US 2010/0268759 Al hereinafter Hepper.

As per claim 5, (Original) The computer-implemented method of claim 3, wherein the log data are not stored in the first client device nor the second client device.  
(The combination of Maino and Jayachandran do not explicitly indicate however, further in view of Hepper discloses that upon a request issued by the respective web client device to disable logging:
 Hepper, par. [0082] Additionally, this determination may be made based upon a request issued by the respective web client device to disable logging as described in more detail below in association with FIG. 6.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hepper into the Maino-Jayachandran combination to enhance the level of security by restricting the generation of transaction record on the client device in a blockchain network.

As per claim 6, (Cancelled)  

As per claim 7, (Previously Presented) The computer-implemented method of claim 1, wherein the second state is a triggering state of a third client service method of a third client device participating in the workflow, wherein the third client service method is executable by the third client device off the second blockchain network, the method further comprising: monitoring, by the network server, a current state on the second blockchain network;
identifying, by the network server, the current state on the second blockchain network is the second state; and in response to identifying that the current state on the second blockchain network is the second state that is the triggering state of the third client service method of the third client device participating in the workflow, 
(Maino discloses that system may monitor the plurality of events to identify an event associated with the blockchain object or a participant in the system (e.g., state of the second and third client devices on the blockchain network are being monitored and events are identified) and place the event on the event stack for further process (e.g., participating workflow):
Par. [0088] lines 36-40: “The system 100 may monitor the plurality of events in the new block of the blockchain 120 to identify an event associated with the blockchain object 108 or a participant in the system 100 and place the event on the event stack 104.”)

sending, by the network server to the third client device, a notification that the triggering state of the third client service method is reached. 
(Maino disclose that system may generate a notification for the participant whose action may be impacted by the event (e.g., a notification that the triggering state of the third client service method is reached):
 Par. [0091] lines 4-12: “The blockchain monitor 122 may identify the event in the event stack 104 as an event that may affect the blockchain object 108. The system 100 may generate a notification for display to the participant whose action may be impacted by the event. The system may receive a response from the participant using the user interface 142. The system 100 may then generate a message addressed to the blockchain object 108 based on the identified event and the response from the participant.”)

But, Maino does not explicitly disclose about “the second state is a triggering state of a third client service method of a third client device participating in the workflow”

However, Maino in view of Mattingly discloses that event condition action data generate one or more triggers for monitoring the appliance (e.g., 3rd, 4th devices or parties and etc.) and the second transaction request is used to generate a trigger (e.g., second state is a triggering state of a third client service method), configured to present an alert or notification: 
(Mattingly [0080] “In some examples, the appliance 110 collects, processes, analyzes, and/or acts on data generated at the appliance 110 and/or one or more other computing systems. Event condition action data, for example, may be used to generate one or more triggers for monitoring the appliance 110. The triggers may be responsive to data in the cloud, such as the transaction data. In some examples, the second transaction request is used to generate a trigger configured to present an alert or notification.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mattingly into the Maino for the purpose of improving productivity of sales by allowing as many participants as possible to promote online trading.

As per claim 8, (Previously Presented) The computer-implemented method of claim 1, wherein maintaining, by the network server, the data tracking the workflow comprises: synchronizing, by the network server, with blockchains of the first blockchain network and the second blockchain network.  

Maino teaches a method of using event stack along with blockchain monitor to synchronize changes (e.g., “tracking the workflow”) of state and event for blockchain object:
(Maino [0112] lines 1-6: “The event stack 104 along with blockchain monitor 122 may be used to synchronize changes of state and events for the blockchain object 108 between the blockchain 120 and the off-chain storage 110. Similarly, the storage service 143 may synchronize any changes to blockchain object 108 originating from the system 100”)

As per claim 9,  (Previously Presented) The computer-implemented method of claim 1, wherein the data are stored in the network server but not in the first client device, nor in the second client device.  

Maino does not explicitly disclose a method of storing data in the network server but not in the first client device, nor in the second client device.
However, Mattingly discloses a method of server system storing (e.g., “data are stored in the network server”) and/or maintaining one or more the virtual representation of resource(s), wherein, it may represent a state or configuration of the resources:
(Maino [0053] The first server system 320 may store and/or maintain one or more virtual representations 338 of the resource 330. The virtual representation 338 may be representative, for example, of a state or configuration of the resource 330)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mattingly into the Maino to enhance the level of security by storing data on the server-side in a blockchain network.

As per claim 10,   (Currently Amended) The computer-implemented method of claim 1, further comprising: receiving, by the network server and from the first client device, another request for executing another transaction on the first blockchain network; determining, by the network server, whether a blockchain account associated with the first client device is authorized to make the another request to execute the another transaction on the first blockchain network; and in response to determining that the blockchain account associated with the first client device is not authorized to make the another request to execute the another transaction on the first blockchain network, rejecting, by the network server, the another request from the first client device.  

Maino teaches a method of using cryptographic signature of the blockchain object signed using the private key of one or more participants (e.g., “authorized to make the another request”) that create or interact with the blockchain object 108 for secure transaction:
(Maino [0063] lines 6-15: “The cryptographic signature of the blockchain object 108 may be the signature of blockchain object 108 generated using the private key 184 of a participant. Each object on the blockchain 120 may be cryptographically signed using the private key of one or more participants that create or interact with the blockchain object 108. In an example, a participant may generate an event (e.g., a message addressed to the blockchain object 108) and deploy the event to the blockchain 120 to interact with the blockchain object 108.”)
   
As per claim 11, (Currently Amended) A non-transitory, computer-readable storage medium storing one or more instructions executable by a computer system to perform operations for implementing a blockchain-based workflow, wherein the operations comprising comprise: generating, by a network server communicatively linked to one or more client devices and one or more blockchain networks, one or more client service methods executable by the one or more client devices off the one or more blockchain networks participating in a workflow; sending, by the network server, the one or more client service methods to the one or more client devices, wherein the one or more client service methods are configurable by the one or more client devices; maintaining, by [[a]]the network server communicatively linked to one or more client devices and one or more blockchain networks, data tracking [[a]]the workflow that is participated in by the one or more client devices and the one or more blockchain networks, wherein the data identify one or more states recorded in the one or more blockchain networks as triggering states of the one or more client service methods executable by the one or more client devices off the one or more blockchain networks participating in the workflow, wherein the triggering states automatically trigger execution of the one or more client service methods by the one or more client devices, wherein the one or more states are defined in one or more state transition methods in one or more smart contracts executable on the one or more blockchain networks, and wherein the one or more states comprise a first state and a second state; generating, by the network server, a first smart contract for a first blockchain network, wherein the first smart contract comprises a first state transition method to be executed by the first blockchain network, the first state transition method receives the first state as an input to the first state transition method, wherein the first state results from execution of a first client service method by a first client device participating in the workflow, and the first state is a triggering state of a second client service method of a second client device participating in the workflow, and wherein the first client service method is executable by the first client device off the first blockchain network, and the second client service method is executable by the second client device off the first blockchain network;   sending, by the network server, the first smart contract to the first blockchain network for deployment on the first blockchain network; generating, by the network server, a second smart contract for a second blockchain network, wherein the second smart contract comprises a second state transition method to be executed by the second blockchain network, the second state transition method receives the second state as an input to the second state transition method, wherein the second state results from execution of the second client service method by the second client device participating in the workflow; and sending, by the network server, the second smart contract to the second blockchain network for deployment on the second blockchain network; receiving, by the network server and from the first client device, a request for executing a transaction on the first blockchain network in response to the first client service method of the first client device that has been executed by the first client device off the first blockchain network; instructing, by the network server, the first blockchain network to execute the transaction by calling the first smart contract deployed on the first blockchain network to execute the first state transition method on the first blockchain network to record the first state on the first blockchain network; monitoring, by the network server, a state on the first blockchain network after execution of the transaction; identifying, by the network server, that the state on the first blockchain network is the first state; in response to identifying that the state on the first blockchain network is the first state that is the triggering state of the second client service method of the second client device participating in the workflow, sending, by the network server to the second client device, a notification that the triggering state of the second client service method is reached; receiving, by the network server and from the second client device, a notification that the second state is reached after the second client service method of the second client device has been executed by the second client device off the first blockchain network; and instructing, by the network server, the second blockchain network to record the second state on the second blockchain network by calling the second smart contract deployed on the   second blockchain network to execute the second state transition method on the second blockchain network. 

Claims 11 is analogous to claim 1 and is rejected under the same rationale as indicated above.
 
As per claim 12, (Currently Amended) The non-transitory, computer-readable storage medium of claim 11, wherein the operations further comprising comprise receiving, by the network server and from the second client device, a subscription of the triggering state, wherein upon an occurrence of the triggering state on the first blockchain network, the network server sends a notification of the triggering state to the second client device.

Claims 12 is analogous to claim 2 and is rejected under the same rationale as indicated above.


  
As per claim 13,  (Previously Presented) The non-transitory, computer-readable storage medium of claim 11, wherein monitoring, by the network server, a state on the first blockchain network after execution of the transaction comprises retrieving log data stored on the first blockchain network after execution of the transaction.  

Claims 13 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 14, (Currently Amended) The non-transitory, computer-readable storage medium of claim 13, wherein the operations further comprising comprise storing the log data on the network server.  

Claims 14 is analogous to claim 4 and is rejected under the same rationale as indicated above.

As per claim 15, (Original) The non-transitory, computer-readable storage medium of claim 13, wherein the log data are not stored in the first client device nor the second client device. 

Claims 15 is analogous to claim 5 and is rejected under the same rationale as indicated above. 
 
As per claim 16, (Cancelled)  

As per claim 17, (Currently Amended) The non-transitory, computer-readable storage medium of claim 11, wherein the second state is a triggering state of a third client service method of a third client device participating in the workflow, wherein the third client service method is executable by the third client device off the second blockchain network, and wherein the operations further comprising comprise: monitoring, by the network server, a current state on the second blockchain network;   identifying, by the network server, the current state on the second blockchain network is the second state; and in response to identifying that the current state on the second blockchain network is the second state that is the triggering state of the third client service method of the third client device participating in the workflow, sending, by the network server to the third client device, a notification that the triggering state of the third client service method is reached.

Claims 17 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 18, (Previously Presented) The non-transitory, computer-readable storage medium of claim 11, wherein maintaining, by the network server, the data tracking the workflow comprises: synchronizing, by the network server, with blockchains of the first blockchain network and the second blockchain network.  

Claims 18 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 19, (Previously Presented) The non-transitory, computer-readable storage medium of claim 11, wherein the data are stored in the network server but not in the first client device, nor in the second client device. 

Claims 19 is analogous to claim 9 and is rejected under the same rationale as indicated above.


 
As per claim 20, (Currently Amended) The non-transitory, computer-readable storage medium of claim 11, wherein the operations further comprising comprise: receiving, by the network server and from the first client device, another request for executing another transaction on the first blockchain network; determining, by the network server, whether a blockchain account associated with the first client device is authorized to make the another request to execute the another transaction on the first blockchain network; and in response to determining that the blockchain account associated with the first client device is not authorized to make the another request to execute the another transaction on the first blockchain network, rejecting, by the network server, the another request from the first client device.  

Claims 20 is analogous to claim 10 and is rejected under the same rationale as indicated above.

As per claim 21, (Currently Amended) A system for implementing a blockchain-based workflow, comprising: one or more processors; and one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors to perform operations comprising: generating, by a network server communicatively linked to one or more client devices and one or more blockchain networks, one or more client service methods executable by the one or more client devices off the one or more blockchain networks participating in a workflow; sending, by the network server, the one or more client service methods to the one or more client devices, wherein the one or more client service methods are configurable by the one or more client devices; maintaining, by [[a]]the network server communicatively linked to one or more client devices and one or more blockchain networks, data tracking [[a]]the workflow that is participated in by the one or more client devices and the one or more blockchain networks, wherein the data identify one or more states recorded in the one or more blockchain networks as triggering states of the one or more client service methods executable by the one or more client devices off the one or more blockchain networks participating in the workflow, wherein the triggering states automatically trigger execution of the one or more client service methods by the one or more client devices, wherein the one or more states are defined in one or more state transition methods in one or more smart contracts executable on the one or more blockchain networks, and wherein the one or more states comprise a first state and a second state; generating, by the network server, a first smart contract for a first blockchain network, wherein the first smart contract comprises a first state transition method to be executed by the first blockchain network, the first state transition method receives the first state as an input to the first state transition method, wherein the first state results from execution of a first client service method by a first client device participating in the workflow, and the first state is a triggering state of a second client service method of a second client device participating in the workflow, and wherein the first client service method is executable by the first client device off the first blockchain   network, and the second client service method is executable by the second client device off the first blockchain network; sending, by the network server, the first smart contract to the first blockchain network for deployment on the first blockchain network; generating, by the network server, a second smart contract for a second blockchain network, wherein the second smart contract comprises a second state transition method to be executed by the second blockchain network, the second state transition method receives the second state as an input to the second state transition method, wherein the second state results from execution of the second client service method by the second client device participating in the workflow; and sending, by the network server, the second smart contract to the second blockchain network for deployment on the second blockchain network; receiving, by the network server and from the first client device, a request for executing a transaction on the first blockchain network in response to the first client service method of the first client device that has been executed by the first client device off the first blockchain network; instructing, by the network server, the first blockchain network to execute the transaction by calling the first smart contract deployed on the first blockchain network to execute the first state transition method on the first blockchain network to record the first state on the first blockchain network; monitoring, by the network server, a state on the first blockchain network after execution of the transaction; identifying, by the network server, that the state on the first blockchain network is the first state; in response to identifying that the state on the first blockchain network is the first state that is the triggering state of the second client service method of the second client device participating in the workflow, sending, by the network server to the second client device, a notification that the triggering state of the second client service method is reached; receiving, by the network server and from the second client device, a notification that the second state is reached after the second client service method of the second client device has been executed by the second client device off the first blockchain network; and   instructing, by the network server, the second blockchain network to record the second state on the second blockchain network by calling the second smart contract deployed on the second blockchain network to execute the second state transition method on the second blockchain network.

Claims 21 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 22, (Currently Amended) The system of claim 21, wherein the operations further comprising comprise receiving, by the network server and from the second client device, a subscription of the triggering state, wherein upon an occurrence of the triggering state on the first blockchain network, the network server sends a notification of the triggering state to the second client device. 

Claims 22, is analogous to claim 2 and is rejected under the same rationale as indicated above.
 
As per claim 23, (Previously Presented) The system of claim 21, wherein monitoring, by the network server, a state on the first blockchain network after execution of the transaction comprises retrieving log data stored on the first blockchain network after execution of the transaction.

Claims 23 is analogous to claim 3 and is rejected under the same rationale as indicated above.
  
As per claim 24, (Currently Amended) The system of claim 23, wherein the operations further comprising comprise storing the log data on the network server. 

Claims 24 is analogous to claim 4 and is rejected under the same rationale as indicated above.

 
As per claim 25, (Original) The system of claim 23, wherein the log data are not stored in the first client device nor the second client device.  

Claims 25 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 26, (Cancelled) 

As per claim 27, (Currently Amended) The system of claim 21, wherein the second state is a triggering state of a third client service method of a third client device participating in the workflow, wherein the third client service method is executable by the third client device off the second blockchain network, and wherein the operations further comprising comprise: monitoring, by the network server, a current state on the second blockchain network;   identifying, by the network server, the current state on the second blockchain network is the second state; and in response to identifying that the current state on the second blockchain network is the second state that is the triggering state of the third client service method of the third client device participating in the workflow, sending, by the network server to the third client device, a notification that the triggering state of the third client service method is reached. 

Claims 27 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 28, (Previously Presented) The system of claim 21, wherein maintaining, by the network server, the data tracking the workflow comprises: synchronizing, by the network server, with blockchains of the first blockchain network and the second blockchain network. 

Claims 28 is analogous to claim 8 and is rejected under the same rationale as indicated above.
 
As per claim 29, (Previously Presented) The system of claim 21, wherein the data are stored in the network server but not in the first client device, nor in the second client device.  

Claims 29 is analogous to claim 9 and is rejected under the same rationale as indicated above.

As per claim 30, (Currently Amended) The system of claim 21, wherein the operations further comprise: receiving, by the network server and from the first client device, another request for executing another transaction on the first blockchain network; determining, by the network server, whether a blockchain account associated with the first client device is authorized to make the another request to execute the another transaction on the first blockchain network; and in response to determining that the blockchain account associated with the first client device is not authorized to make the another request to execute the another transaction on the first blockchain network, rejecting, by the network server, the another request from the first client device.

Claims 30 is analogous to claim 10 and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

BLOCKCHAIN INTEGRATION FOR SCALABLE DISTRIBUTED COMPUTATIONSUS (US 2019/0188046 A1, Florissi et al.) 
System and method for maintaining one or more blockchains or other types of distributed ledgers so as to provide trust, traceability and lineage for the distributed computations.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                                                                                                                                                                                                                 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154